Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-12 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-8 of U.S. Patent Application 16/463,997. Although the conflicting claims are not identical, they are not patentably distinct from each other. While the claims of the '997 patent are not identical to the instant claims, the claims of the '997 patent nevertheless anticipate instant claims 1-12. Anticipation is the epitome of obviousness.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 10 and 12, the phrase "approximately" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 10 recites “the surrounding angle of each of the stator vanes is approximately 60 degrees or approximately 90 degrees” in lines 2-3.  It is not clear that the surrounding angle is 60 degrees or 90 degrees or both.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al (WO 2017104531; hereinafter Suzuki) in view of Ackermann et al (US 20140299540; hereinafter Ackermann) and Prinsloo et al (US 4971603; hereinafter Prinsloo).
As regarding claim 1, Suzuki discloses the claimed invention for a gas-liquid separator for separating a liquid and a gas from a gas-liquid two-phase fluid, the gas-liquid separator comprising: a swirling flow generating member (30) configured to swirl the gas-liquid two-phase fluid; an inlet pipe (21) in which the swirling flow generating member is disposed; and an inner pipe (22), an end of which being inserted into an end of the inlet pipe and formed with an opening, wherein the inlet pipe comprises: an inner circumferential surface to which the separated liquid is guided; and a drain port (21b) through which the liquid exits the inlet pipe, the drain port located in a fluid exiting side of the gas-liquid two-phase fluid from the swirling flow generating member, wherein the swirling flow generating member extends along an axis line of the inlet pipe.
Suzuki does not disclose a vane supporting portion having a conical shape whose diameter gradually increases from a fluid entering side to the fluid exiting side of the gas-liquid two-phase fluid.  Prinsloo teaches a vane supporting portion (126) having a conical shape (fig. 2) whose diameter gradually increases from a fluid entering side to the fluid exiting side of the gas-liquid two-phase fluid.  It would have been obvious to 
Suzuki as modified does not disclose wherein the swirling flow generating member comprises: a plurality of stator vanes provided on an outer circumferential surface of the vane supporting portion, the stator vanes surrounding the outer circumferential surface and being arranged at regular intervals in the circumferential direction of the vane supporting portion, wherein a straight line extending through a first end position of each of the stator vanes at a leading end of the vane supporting portion and a second end position of each of the stator vanes at a tailing end of the vane supporting portion inclines relative to an axis line of the vane supporting portion, wherein a surrounding angle of each of the stator vanes with respect to the vane supporting portion is set to increase a swirling amount of the gas-liquid two-phase fluid or suppress flow resistance to the gas-liquid two-phase fluid, and wherein the surrounding angle is an angle defined by (i) a first straight line radially extending from the axis line of the vane supporting portion along the first end position of each of the stator vanes at the leading end of the vane supporting portion and (ii) a second straight line radially extending from the axis line of the vane supporting portion along the second end position of each of the stator vanes at the tailing end of the vane supporting portion.
Ackermann teaches wherein the swirling flow generating member comprises: a plurality of stator vanes provided on an outer circumferential surface of the vane supporting portion, the stator vanes surrounding the outer circumferential surface and 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention was made to provide wherein the swirling flow generating member comprises: a plurality of stator vanes provided on an outer circumferential surface of the vane supporting portion, the stator vanes surrounding the outer circumferential surface and being arranged at regular intervals in the circumferential direction of the vane supporting portion, wherein a straight line extending through a first end position of each of the stator vanes at a leading end of the vane supporting portion and a second end position of each of the stator vanes at a tailing end of the vane supporting portion inclines relative to an axis line of the vane supporting portion, wherein a surrounding angle of each of the stator vanes with respect to the 

    PNG
    media_image1.png
    391
    715
    media_image1.png
    Greyscale

As regarding claim 2, Suzuki as modified discloses all of limitations as set forth above.  Suzuki as modified discloses the claimed invention for wherein the inner circumferential surface of the inlet pipe comprises a tapered surface (21d of fig. 2) that gradually increases an inner diameter of the inlet pipe in the flow direction of the gas-liquid two-phase fluid, and wherein the swirling flow generating member comprises an end in the fluid exiting side of the gas-liquid two-phase fluid, and an area (21d) of the inlet pipe where the tapered surface is provided comprises an end in the fluid entering 
As regarding claim 3, Suzuki as modified discloses all of limitations as set forth above.  Suzuki as modified discloses the claimed invention for a drain pipe (23 of fig. 14A) connected to the drain port of the inlet pipe; a reservoir tank (24) connected to a tip portion of the drain pipe; and a bypass pipe (25) connected to the inner pipe and the reservoir tank.
As regarding claim 4, Suzuki as modified discloses all of limitations as set forth above.  Suzuki as modified discloses the claimed invention for wherein the inlet pipe comprises an upstream drain port (41e of fig. 11) through which the liquid exits, and the upstream drain port is provided in the fluid entering side of the gas-liquid two-phase fluid from the swirling flow generating member.
As regarding claim 5, Suzuki as modified discloses all of limitations as set forth above.  Suzuki as modified discloses the claimed invention for wherein the inlet pipe comprises a pipe cooling structure (82 of fig. 8) configured to cool at least a portion of the inlet pipe where the swirling flow generating member is disposed.
As regarding claim 6, Suzuki as modified discloses all of limitations as set forth above.  Suzuki as modified discloses the claimed invention for wherein the inner pipe comprises a first step surface (421e of figs. 8-9) on an inner circumferential surface thereof, and wherein the first step surface is configured to increase an inner diameter of the inner pipe in a step-wise manner toward the fluid exiting side of the gas-liquid two-phase fluid.

As regarding claim 8, Suzuki as modified discloses all of limitations as set forth above.  Suzuki as modified discloses the claimed invention for wherein the inner pipe comprises a protrusion (Prinsloo - 150 of fig. 2) on an outer circumferential surface of a portion of the inner pipe inserted into the inlet pipe, and the protrusion extends in a circumferential direction of the inner pipe.
As regarding claim 9, Suzuki as modified discloses all of limitations as set forth above.  Suzuki as modified discloses the claimed invention for wherein the inner pipe comprises a heating structure (42h of fig. 8) configured to heat a portion of the inner pipe extending from the inlet pipe.  
As regarding claim 10, Suzuki as modified discloses all of limitations as set forth above.  Suzuki as modified discloses the claimed invention except for wherein the surrounding angle of each of the stator vanes is approximately 60 degrees or approximately 90 degrees.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention was made to provide wherein the surrounding angle of each of the stator vanes is approximately 60 degrees or approximately 90 degrees in order to enhance cyclonic separator performance, since it 
As regarding claim 11, Suzuki as modified discloses all of limitations as set forth above.  Suzuki as modified discloses the claimed invention for wherein the surrounding angle is set to an angle to leave no clearance between the stator vanes in the circumferential direction of the vane supporting portion when the swirling flow generating member is seen in an axial direction thereof (Prinsloo – fig. 2 or Ackermann – annotated fig. 21).
As regarding claim 12, Suzuki as modified discloses all of limitations as set forth above.  Suzuki as modified discloses the claimed invention except for wherein the surrounding angle of each of the stator vanes is approximately 90 degrees.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention was made to provide wherein the surrounding angle of each of the stator vanes is approximately 90 degrees in order to enhance cyclonic separator performance, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-12 have been considered but are moot because of the new ground of rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG H BUI whose telephone number is (571)270-7077.  The examiner can normally be reached on Monday-Friday 8:00 - 4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali Slawski can be reached on (571) 270-3960.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/DUNG H BUI/           Primary Examiner, Art Unit 1773